Citation Nr: 0417313	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a special monthly compensation by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran does not have a single service-connected 
disability rated at 100 percent, which is a prerequisite to 
the award of special monthly compensation by reason of being 
housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.350 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation for housebound benefits is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (i) he has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (ii) he is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2003).

In this case, the veteran does not meet the threshold 
criteria of having a single service-connected disability 
rated at 100 percent.  Therefore, there is no need to reach 
the issues of whether he has an additional service-connected 
disability independently rated at 60 percent or whether he is 
substantially confined to his dwelling and the immediate 
premises.  

Currently, the veteran is rated at 90 percent for bilateral 
macular degeneration (DC 6075), at 20 percent for arthritis 
of the cervical and lumbar spine (DC 5003), and at 0 percent 
for benign prostatic hypertrophy (7527) and Pelligrini-Stida 
disease of the left knee (5099).  His combined rating is 90 
percent.  He is also in receipt of a total disability rating 
(100 percent) based on individual unemployability.

The Board has considered whether any of the veteran's current 
service-connected disorders warrant a 100 percent rating.  
Based on a review of the medical evidence, the Board finds 
that the current ratings are appropriate.  Significantly, the 
most recent private eye examination report dated in October 
2002 showed that the vision in the veteran's right eye was 
20/400.  The vision in the left eye was reported as "can't 
improve."  For purposes of this decision, the Board finds 
that the veteran is essentially blind in the left eye (for 
which the Board considers a different diagnostic code).  
However, even considering him to be totally blind in the left 
eye, and the equivalent of 10/200 in the right eye, no more 
than a 90 percent rating is warranted under 38 C.F.R. § 4.84a 
(Diagnostic Code 6068).  

Next, the Board notes that a 100 percent disability rating is 
not warranted for arthritis under DC 5003, regardless of the 
level of disability.  The Board has also considered whether 
the veteran may be entitled to a higher rating under the 
relevant spine regulations.  It is noted that during the 
pendency of the appeal, the spine regulations were amended 
effective in September 2003.  For purposes of this decision, 
the Board will consider both the pre-amendment and amended 
regulations. 

Under the pre-amendment regulations, a 100 percent rating 
will be assigned with a vertebral fracture and spinal cord 
involvement, bedridden, or requiring long leg brace (DC 5285) 
or with a complete bony fixation of the spine in an 
unfavorable angle (DC 5286).  In this case, the veteran is 
service-connected for arthritis, not a spinal fracture; 
therefore, DC 5285 is not for application.  In addition, 
there is no evidence of ankylosis (fixation) of the spine.  
Specifically, in the most recent VA examination report dated 
in May 2002, range of motion of the cervical spine was 
reported as flexion to 90 degrees, extension to 70 degrees, 
side flexion to 45 degrees bilaterally, and rotation to 90 
degrees bilaterally.  Further, range of motion of the lumbar 
spine was listed as forward flexion to 90 degrees, extension 
to 35 degrees, side flexion to 20 degrees bilaterally, and 
rotation to 18 degrees bilaterally.  Since essentially normal 
range of motion was shown for the cervical and lumbar spines, 
there is no support for a 100 percent rating for ankylosis.

Under the amended regulations, the only available 100 percent 
rating will be assigned with unfavorable ankylosis of the 
entire spine.  As noted above, there is no evidence of 
ankylosis as demonstrated by essentially normal range of 
motion of the cervical and lumbar spine.  As such, there is 
no indication that the veteran would be entitled to a 100 
percent rating under the amended spinal regulations.

Next, the highest rating available for benign prostatic 
hypertrophy (DC 7527) is a 60 percent rating for voiding 
dysfunction.  Therefore, the regulations prohibit, as a 
matter of law, the 100 percent single service-connected 
criteria for housebound benefits based on service-connected 
benign prostatic hypertrophy.  Similarly, the highest rating 
available for a knee disability is a 60 percent rating for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  As above, even if the veteran's 
evaluation for a left knee disability were increased to the 
highest rating available under the regulations, it would 
still not satisfy the 100 percent single service-connected 
criteria for housebound benefits.  

As noted above, the regulation is very specific that a 100 
percent single service-connected disability is needed before 
the issue of confinement is reached.  Although there is 
medical evidence that the veteran is essentially homebound, 
there is no basis for a 100 percent single service-connected 
evaluation for any of his disabilities.  Accordingly, the 
Board has no choice but to deny his claim for special monthly 
compensation on the basis of being housebound.  

In denying the veteran's claim, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In May 2002, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claim.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In May 2003, the RO provided 
him with a Statement of the Case which set forth all 
pertinent regulations regarding a claim for housebound 
benefits, and also included the new duty to assist provisions 
of 38 C.F.R. § 3.159.  It is noted that he has also undergone 
a VA examination specifically to address the issue on appeal, 
and VA and private medical evidence has been associated with 
the claims file.  Further, he was offered and scheduled a 
hearing before the Board but failed to report because he 
cannot travel without assistance.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, he was informed of 
his due process rights by letter dated in May 2002 and was 
provided with the provisions of the new law in a May 2003 
Statement of the Case, which included the language of 38 
C.F.R. § 3.159(b)(1).  All the VCAA requires is that the duty 
to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

Special monthly compensation by reason of being housebound is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



